[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                           FILED
                                                                 U.S. COURT OF APPEALS
                      ------------------------------------------- ELEVENTH CIRCUIT
                                                                    DECEMBER 6, 2007
                                   No. 06-16334
                                                                    THOMAS K. KAHN
                             Non-Argument Calendar
                                                                         CLERK
                      --------------------------------------------

                     D.C. Docket No. 06-80926-CV-KLR

GEORGE M. MILLER,


                                                       Plaintiff-Appellant,

                                        versus

TRUEASIAL SANFORD,
LT. JOSEPH,
MARGARET KOVACS,
R. P. TIFFT,
JOHN DOE,

                                                       Defendants-Appellees.

            ----------------------------------------------------------------
                 Appeal from the United States District Court
                       for the Southern District of Florida
            ----------------------------------------------------------------

                                (December 6, 2007)

Before EDMONDSON, Chief Judge, BIRCH and PRYOR, Circuit Judges.
PER CURIAM:

      George M. Miller (“Miller”), a Florida prisoner proceeding pro se, appeals

the district court’s dismissal of Miller’s civil rights action. We see no reversible

error in the district court’s order; we therefore affirm.

      Miller, a Florida prisoner held at Glades Correctional Institution (“GCI”),

filed a complaint pursuant to 42 U.S.C. § 1983 against several GCI officials,

alleging the violation of Miller’s Fourteenth Amendment due process rights.

Miller alleged that, in July 2006, a GCI officer issued a disciplinary report that

falsely stated that Miller had lied to the officer. The complaint further alleged that

the prison disciplinary team that found Miller guilty of disrespect to an official

failed to investigate the charge adequately, was biased against Miller, and

committed other procedural errors. As a result of this finding of disrespect, Miller

was sentenced to 25 days of disciplinary confinement and 60 days’ loss of gain

time. Miller also alleged that the supervisory officials at GCI acted with deliberate

indifference to Miller’s due process rights by approving the disciplinary team’s

finding and sentence and by denying Miller’s grievances and appeals. Miller

sought expungement of the disciplinary report and monetary damages.

      The magistrate judge recommended that Miller’s complaint be dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(b)(ii) for failure to state a claim on which relief

                                           2
may be granted. The magistrate determined that Miller’s suit was barred by Heck

v. Humphry, 512 U.S. 477 (1994), and Edwards v. Balisok, 520 U.S. 641 (1997):

Miller’s “allegations, if true, would necessarily imply the invalidity of the

deprivation of gain time alleged in the complaint,” and Miller had not alleged –

and could not prove – that the prison disciplinary proceeding had been invalidated.

After reviewing the magistrate’s report and recommendation and Miller’s

objections thereto, the district court dismissed Miller’s complaint. Miller now

appeals, arguing that Heck is inapplicable.

      We review the district court’s sua sponte dismissal of an in forma pauperis

complaint for failure to state a claim de novo, viewing the allegations in the

complaint as true and construing the pro se pleading liberally. Hughes v. Lott, 350

F.3d 1157, 1159-60 (11th Cir. 2003).

      In Heck, the Supreme Court ruled that

             to recover damages for an allegedly unconstitutional conviction or
      imprisonment, or for other harm caused by actions whose unlawfulness
      would render a conviction or sentence invalid, a 42 U.S.C. § 1983
      plaintiff must prove that the conviction or sentence has been reversed on
      direct appeal, expunged by executive order, declared invalid by a state
      tribunal authorized to make such determination, or called into question
      by a federal court’s issuance of a writ of habeas corpus.




                                           3
Heck, 512 U.S. at 486-87. Thus, where “a judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction or sentence[,]. . . the complaint

must be dismissed unless the plaintiff can demonstrate that the conviction or

sentence has already been invalidated.” Id. at 487. In Edwards, the Supreme

Court applied Heck to a section 1983 action in which a prisoner alleged that the

procedures used in his disciplinary proceeding violated the Fourteenth

Amendment. Edwards, 520 at 643-44. The Court reached this conclusion even

though the prisoner sought only declaratory and monetary relief and did not

request restoration of the good-time credits he had lost as a result of the

disciplinary action.1 Id. at 643.

       Miller attempts to distinguish his case from Heck and Edwards by

contending that he is merely challenging prison conditions rather than his

conviction or the length of his sentence. But this argument overlooks that, if

Miller’s allegations are true, he would be entitled to have the misconduct finding

reversed and his gain time restored, which would result in a shorter sentence. See

id. at 646. Miller’s suit is thus distinguishable from the section 1983 action at



   1
     The Court suggested that the prisoner had purposefully structured his section 1983 action to
avoid application of Preiser v. Rodriguez, 411 U.S. 475, 500 (1973), in which the Court determined
that the sole federal remedy for a prisoner seeking restoration of good-time credits was a writ of
habeas corpus. Edwards, 520 at 643-44.

                                                4
issue in Jenkins v. Haubert, 179 F.3d 19 (2nd Cir. 1999), on which Miller relies,

because the challenge in Jenkins merely addressed the conditions – not the overall

length – of the prisoner’s confinement. See id. at 27 (concluding that Heck did not

bar prisoner’s section 1983 action challenging a term of disciplinary segregation).

       Because Miller’s section 1983 action necessarily implicates the validity of

the duration of his confinement, and Miller has not alleged that the disciplinary

decision has been invalidated, his action is barred by Heck and Edwards. We

therefore affirm the district court’s dismissal.2

       AFFIRMED.




  2
    Miller also contends that, because the district court filing instructions provided that the required
filing fee for his section 1983 complaint was $150, the district court erred in imposing a $350 lien
on his prison account to cover the fee. But Miller did not object in district court to the amount of
the fee and continued to litigate his suit after being notified of the $350 fee; he cannot now properly
argue that the district court erred in assessing the fee. See Access Now, Inc. v. Southwest Airlines
Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (noting that “an issue not raised in the district court and
raised for the first time in an appeal will not be considered by this court” (internal quotation marks
and citation omitted).

                                                   5